DETAILED ACTION
Applicant’s amendments to the claims filed on 11/05/2021 is acknowledged.
Accordingly, Claims 150, 155-173 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
(based on amendments)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 150, 155-173 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent 10,017,567 in view of Queen et al. (US Patent 5,530,101).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to the same anti-LAP antibody having the same CDR sequences and methods of administering the same anti-LAP antibodies as those of US Patent 10,017,567. The instant claims are further drawn to framework regions having at least 75% identity to SEQ ID NOs: 8 and 13 and wherein at least one framework is not 100% identical. 
Queen et al. teach methods of producing immunoglobulins that are substantially non-immunogenic in humans but have binding affinities of at least about 10.sup.8 M.sup.-1, preferably 10.sup.9 M.sup.-1 to 10.sup.10 M.sup.-1, or stronger. The humanized immunoglobulins will have a human framework and have one or more complementary determining regions (CDR's), plus a limited number of other amino acids, from a donor immunoglobulin specifically reactive with an antigen. The immunoglobulins can be produced economically in large quantities and find use, for example, in the treatment of various human disorders by a variety of techniques. Queen et al. further disclose that humanized antibodies generally have at least three potential advantages over mouse in human therapy: (1) because the effector portion is human, it may interact better with the other parts of the human immune system (e.g., destroy the target cells more efficiently by complement-dependent cytotoxicity (CDC) or antibody-dependent cellular cytotoxicity (ADCC), (2) the human immune system should not recognize the framework or constant region of the humanized antibody as foreign, and (3) injected humanized antibodies will presumably have a half-life more similar to naturally occurring human antibodies. Queen et al. teach typically the constant regions are from IgG isotypes (1-4) and can be isolated in accordance with well-known procedures from a variety of human cells. Furthermore, Queen et al. teach methods of humanization to optimize binding affinity by using a framework from a particular human immunoglobulin that is unusually homologous to the donor immunoglobulin to be humanized, or use a consensus framework from many human antibodies so that fewer amino acids will be changed in going from the donor immunoglobulin to the humanized immunoglobulin.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was made to make substitutions to optimize the framework regions to lower ADCC or CDC and arrive at sequences that are at least 75% identical to the original framework sequences claimed by US Patent 10,017,567 and having at least one framework that is not 100% identical. 

Claims 150, 155-173 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent 10,287,347 in view of Queen et al. (US Patent 5,530,101).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of US patent 10,287,347 are both drawn to methods comprising administering the same anti-LAP antibody having the same CDR sequences.
Queen et al. teach methods of producing immunoglobulins that are substantially non-immunogenic in humans but have binding affinities of at least about 10.sup.8 M.sup.-1, preferably 10.sup.9 M.sup.-1 to 10.sup.10 M.sup.-1, or stronger. The humanized immunoglobulins will have a human framework and have one or more complementary determining regions (CDR's), plus a limited number of other amino acids, from a donor immunoglobulin specifically reactive with an antigen. The immunoglobulins can be produced economically in large quantities and find use, for example, in the treatment of various human disorders by a variety of techniques. Queen et al. further disclose that humanized antibodies generally have at least three potential advantages over mouse in human therapy: (1) because the effector portion is human, it may interact better with the other parts of the human immune system (e.g., destroy the target cells more efficiently by complement-dependent cytotoxicity (CDC) or antibody-dependent cellular cytotoxicity (ADCC), (2) the human immune system should not recognize the framework or constant region of the humanized antibody as foreign, and (3) injected humanized antibodies will presumably have a half-life more similar to naturally occurring human antibodies. Queen et al. teach typically the constant regions are from IgG isotypes (1-4) and can be isolated in accordance with well-known procedures from a variety of human cells. Furthermore, Queen et al. teach methods of humanization to optimize binding affinity by using a framework from a particular human immunoglobulin that is unusually homologous to the donor immunoglobulin to be humanized, or use a consensus framework from many human antibodies so that fewer amino acids will be changed in going from the donor immunoglobulin to the humanized immunoglobulin.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was made to make substitutions to optimize the framework regions to lower ADCC or CDC and arrive at sequences that are at least 75% identical to the original framework sequences claimed by US Patent 10,287,347 and having at least one framework that is not 100% identical. 

All other previous rejections are hereby withdrawn in view of Applicant’s amendments to the claims in the response filed 11/05/2021.
Conclusion
Claims 150, 155-173 are rejected
No Claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Examiner, Art Unit 1643